DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/14/2020, 10/14/2020, 04/13/2021, 04/22/2021, and 06/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "low-power" in claim 1 is a relative term which renders the claim indefinite.  The term "low-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “low-power”.
The term "close proximity" in claim 1 is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of distances is encompassed by “close proximity”.
Claims 2-21 depend from claim 1 and are therefore rejected for the same reason(s) of indefiniteness as stated above. 
Regarding Claim 2, the term "wide" in claim 2 is a relative term which renders the claim indefinite.  The term "wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of distances is encompassed by “wide”.

Claim 4 depends from claim 3 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 4, the term "off-nominal" in claim 4 is a relative term which renders the claim indefinite.  The term "off-nominal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined any nominal performance characteristics, and thus it is unclear what performance characteristics would be considered “off-nominal.
The term "severe" in claim 4 is a relative term which renders the claim indefinite.  The term "severe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what amount of reflection is encompassed by “severe”.
Regarding Claim 5, the term "high-power" in claim 5 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art .
The term "low-power" in claim 5 is a relative term which renders the claim indefinite.  The term "low-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “low-power”.
Regarding Claim 6, the term "high-power" in claim 6 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.
The term "low-power" in claim 6 is a relative term which renders the claim indefinite.  The term "low-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “low-power”.
The term "high-level" in claim 6 is a relative term which renders the claim indefinite.  The term "high-level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what amount of control is encompassed by “high-level”.
optimal" in claim 6 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what level of power beaming is considered to be “optimal”.
Claim 7 depends from claim 6 and is therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 9, the term "high-power" in claim 9 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.
Claims 10-11 depend from claim 9 and are therefore rejected for the same reason(s) of indefiniteness as stated above.
Regarding Claim 10, the term "high-power" in claim 10 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.
Regarding Claim 11, the term "high-power" in claim 11 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art .
The term "off nominal" in claim 11 is a relative term which renders the claim indefinite.  The term "off nominal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined any nominal temperature characteristics, and thus it is unclear what characteristics would be considered “off nominal”.
Regarding Claim 12, the term "high-power" in claim 12 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.
Regarding Claim 13, the term "high-power" in claim 13 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.
The term "low-power" in claim 13 is a relative term which renders the claim indefinite.  The term "low-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Specifically, the claims have not defined what range of powers is encompassed by “low-power”.
Regarding Claim 14, the term "high-power" in claim 14 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.
The term "low-power" in claim 14 is a relative term which renders the claim indefinite.  The term "low-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “low-power”.
Regarding Claim 17, the term "high-power" in claim 17 is a relative term which renders the claim indefinite.  The term "high-power" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, the claims have not defined what range of powers is encompassed by “high-power”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 9, 12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. CN 103078678 A (hereinafter Shi; provided machine translation relied upon for the parenthetical citations presented below).
Regarding Claim 1, Shi teaches a transmitter of a wireless power transfer and data communication system (a satellite laser wireless energy transmitting system (a transmitter of wireless power transfer and data communication system); page 1, paragraph 3), comprising: a transmitter system including a communication system (including a wireless laser energy transmitter (transmitter system) including a space craft wireless communication system;; page 6, paragraph 2, page 9, paragraph 4), comprising: a transmitter housing (the wireless laser energy transmitter has a housing, such as a satellite or a modular spacecraft; page 1; paragraph 2, page 6, paragraphs 2-4; page 7, paragraph 4; figure 1); one or more high-power laser sources (a laser 1 (one or more high powered laser source); page 6, paragraph 2; page 8, paragraph 8; figure 1 ), each high-power laser source configured to generate a high-power laser beam to a corresponding high-power receiver among one or more high-power light receivers inside a receiver housing of a remote receiver system (the laser 1 is made to produce a beam (high-power beam) to a related wireless laser energy receiver (high-power receiver) among the wireless laser energy receivers which reside in another housing, such as another satellite or another modular spacecraft, of a distant receiving area (remote receiver system); page 6, paragraphs 2-3; figure 1 ); a laser controller configured to individually control operation of each high-power laser source (a transmitting end control machine 2 (laser controller) which is made 
Regarding Claim 9, Shi teaches the transmitter as recited in claim 1, wherein reducing the one or more high-power laser sources includes reducing one or more output levels below class 1 laser MPE/AEL levels and shifting the one or more high-power laser sources to a complete off state (reducing the laser 1 includes stopping the transmission of said laser beam thus meeting the conditions reducing to an output of below class 1 laser MPE/ AEL levels and shifting the laser 1 to a complete off state; page 8, paragraph 2; figure 1).
Regarding Claim 12, Shi teaches the transmitter as recited in claim 1, wherein transmitter as recited in claim 1, wherein the one or more high-power laser sources operate in either a continuous wave mode or in a pulsed mode (the laser 1 operates in and charges continuously (continuous wave mode) until charging is complete; page 8, paragraph 2; figure 1).

Regarding Claim 19, Shi teaches the transmitter as recited in claim 1, wherein the transmitter system includes a visual indicator mounted in or adjacent to the transmitter housing and configured to convey information to a user about a state of one or more of the transmitter system and the receiver (the wireless laser energy transmitter including indicators as seen on the laser 1 and transmitting end control machine 2 in figure 1, which will convey information to a person about a condition of the wireless laser energy transmitter and the wireless laser energy receiver; page 6, paragraph 2; figure 1 ).
Regarding Claim 20, Shi teaches the transmitter as recited in claim 1, wherein a first state represents that the transmitter system and the receiver are engaged in wireless power transfer (there will be a condition in which is representative of the wireless laser energy transmitter and the wireless laser energy receiver are making an energy transfer; page 6, paragraph 4), wherein a second state represents a partial or full blockage between the transmitter system and the receiver (there would necessarily be a second condition if something were to come between and block the wireless laser energy transmitter and the wireless laser energy receiver; page 7, paragraphs 1-5), a third state represents that the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi.
Regarding Claim 13, Shi teaches the transmitter as recited in claim 1, wherein the high-power laser beam has a first wavelength, wherein the low-power laser beams have a second wavelength (the high-power laser beam will necessarily have a first wavelength, and the low-power laser beams will necessarily have a second wavelength, as wavelength is a fundamental property of light), and wherein the system is configured so as to prevent the corresponding low-power transceiver system from being one or more of (a) saturated by the high-power laser beam, or (b) incapable of receiving at least some the first optical communication (the system 
Shi does not explicitly teach that the first wavelength is configured to be sufficiently different from the second wavelength. However, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As such, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the first wavelength is configured to be sufficiently different from the second wavelength, because this would amount to a mere optimization of the general conditions presented by Shi which can be discovered through routine experimentation.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kingsbury et al. US 9813151 B2 (hereinafter Kingsbury).
Regarding Claim 2, Shi teaches the transmitter as recited in claim 1.
Shi does not teach wherein the beam steering system is an optomechanical system including a plurality of motors and a plurality of optics configured to project light over a wide cone of coverage extending from the transmitter housing to the receiver housing. However, Kingsbury teaches wherein the beam steering system is an optomechanical system including a plurality of motors and a plurality of optics configured to project light over a wide cone of coverage extending from the transmitter housing to the receiver housing (a beam steering 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the beam steering system is an optomechanical system including a plurality of motors and a plurality of optics configured to project light over a wide cone of coverage extending from the transmitter housing to the receiver housing, in order to provide the advantages of having more than one motor so as to make a more dynamic and reliable sky tracking mechanism, therefore making said energy transfer more reliable and accurate.

Claims 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Mahameed et al. US 2015/0091495 A 1 (hereinafter Mahameed).
Regarding Claim 3, Shi teaches the transmitter as recited in claim 1.
Shi does not teach wherein the one or more detected events include one or more of: (a) the one or more low-power laser beams being impinged partially or completely by an object over any portion of the entire distance, (b) occurrence of a fault, (c) the second optical 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the one or more detected events include one or more of: (a) the one or more low-power laser beams being impinged partially or completely by an object over any portion of the entire distance, (b) occurrence of a fault, (c) the second optical communication being disrupted for longer than a threshold period, and (d) the second optical communication including unexpected information, in order to provide the advantages of having a constant detection of any particular fault and or unexpected information so as to ensure that while operating the device accounts for possible error which would otherwise destroy the device or provide inaccurate energy transfer.

Shi does not teach wherein the unexpected information includes one or more of: (a) second optical communication including optical serial data signals consistent with off-nominal performance, (b) interference due to ambient lighting or severe reflections, and (c) second optical communication representing state changes at the receiver. However, Mahameed teaches the unexpected information includes one or more of: (a) second optical communication including optical serial data signals consistent with off-nominal performance, (b) interference due to ambient lighting or severe reflections, and (c) second optical communication representing state changes at the receiver (the second optic communication is that of a change in positional state of the electronic device (receiver); paragraphs (0073)-(0076)), in order to provide the advantages of having a constant detection of any particular fault and or unexpected information so as to ensure that while operating the device accounts for possible error which would otherwise destroy the device or provide inaccurate energy transfer (paragraphs (0073)-(0076)).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the unexpected information includes one or more of: (a) second optical communication including optical serial data signals consistent with off-nominal performance, (b) interference due to ambient lighting or severe reflections, and (c) second optical communication representing state changes at the receiver, in order to provide the advantages of having a constant detection of any particular fault and or unexpected 
Regarding Claim 8, Shi teaches the transmitter as recited in claim 1.
Shi does not teach transmitter as recited in claim 1, wherein the one or more low-power laser sources include one or more of a laser diode and a LED operating at an optical output level within class 1 laser MPE/AEL limits. However, Mahameed teaches that a laser source may include one or more of a laser diode (Par. 39; Par. 51; Par. 61). Additionally, the Examiner takes official notice that it is extremely well known to operate a laser source at an optical output level within class 1 laser MPE/AEL limits, as this is a well-known, defined safety standard in the art. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the one or more low-power laser sources include one or more of a laser diode and a LED operating at an optical output level within class 1 laser MPE/AEL limits, because a laser source may include one or more of a laser diode, and because class 1 laser MPE/AEL limits are a well-known, defined safety standard in the art.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham US 2010/0012819 A1 (hereinafter Graham).
Regarding Claim 10, Shi teaches the transmitter as recited in claim 9.
Shi does not teach wherein reducing the one or more high-power laser sources occurs within latency requirements derived from regulatory energy limits. However, Graham discloses wherein reducing the one or more high-power laser sources occurs within latency requirements derived from regulatory energy limits (turning off a laser which will take place within a short 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein reducing the one or more high-power laser sources occurs within latency requirements derived from regulatory energy limits, in order to provide the advantages of having the scanning beams operating at quick latency times that are both regulations and create a failsafe such as a quick shutting down of the energy transfer in light of new or potentially destructive information.
Regarding Claim 11, Shi teaches the transmitter as recited in claim 9.
Shi does not teach wherein the safety system is further configured to instruct the laser controller to reduce the one or more high-power laser sources in the event of one or more of: (a) a temperature reading associated with the one or more high-power laser sources that is off nominal or outside of expected limits, and (b) a current sensor reading associated with the one or more high-power laser sources that is off nominal or outside of expected limits. However, Graham further discloses wherein the safety system is further configured to instruct the laser controller to reduce the one or more high-power laser sources in the event of one or more of: (a) a temperature reading associated with the one or more high-power laser sources that is off nominal or outside of expected limits, and (b) a current sensor reading associated with the one 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the safety system is further configured to instruct the laser controller to reduce the one or more high-power laser sources in the event of one or more of: (a) a temperature reading associated with the one or more high-power laser sources that is off nominal or outside of expected limits, and (b) a current sensor reading associated with the one or more high-power laser sources that is off nominal or outside of expected limits, in order to provide the advantages of having the scanning beams operating quick latency times that are both regulations and create a failsafe component that shuts down the energy transfer in light of new or potentially destructive information.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart US 2010/0238680 A1 (hereinafter Stuart).
Regarding Claim 14, Shi teaches the transmitter as recited in claim 1.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the low-power laser beams are shaped to form a first spatial profile and the high-power laser beams are shaped to form a second spatial profile, and wherein the first spatial profile is spatially different than the second spatial profile, in order to provide the advantages of the different profiles such as wide pattern for the low power beams and a collimated pattern for the high power beams as the two patterns are include one that is better for scanning and one that is better for direct energy transfer.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Le US 7414193 B1 (hereinafter Le).
Regarding Claim 15, Shi teaches the transmitter as recited in claim 1.
Shi does not teach wherein the transmitter system is partially or fully integrated into an existing type of ceiling or wall mounted device. However, Le teaches a wireless transmitter (transmitter system) is mounted into a magnetically engageable wall box 40 (wall mounted device); figures 5-6; column 2, lines 52-57; column 4, line 60 to column 5, line 10), in order to provide the advantages of having a wall enclosure to hold the device making the entire device more modular and compact and give it access to an outside face as will be necessary for effective and efficient energy transfers (figures 5-6; column 2, lines 52-57; column 4, line 60 to column 5, line 10).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the transmitter system is partially or fully integrated into an existing type of ceiling or wall mounted device, in order to provide the advantages of having a wall enclosure to hold the device making the entire device more modular and compact and give it access to an outside face as will be necessary for effective and efficient energy transfers.
Regarding Claim 16, Shi as modified by Le teaches the transmitter as recited in claim 15.
Shi does not teach wherein the existing type of ceiling or wall mounted device includes one or more of lighting fixtures, a smoke alarm, a security alarm, a wireless information system, an emergency services system, and a CO2 alarm. However, Le teaches wherein the existing type 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the existing type of ceiling or wall mounted device includes one or more of lighting fixtures, a smoke alarm, a security alarm, a wireless information system, an emergency services system, and a CO2 alarm, in order to provide the advantages of having a wall enclosure which has is part of a wireless information system as the receiver and the transmitter are in wireless communication with one another and could have a second communication in place if one were to become compromised.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Alpert et al. US 2010/0320362 A1 (hereinafter Alpert).
Regarding Claim 17, Shi teaches the transmitter as recited in claim 1.
Shi does not teach wherein the transmitter system further comprising a camera and one or more optical sensors, wherein the camera and the one or more optical sensors are configured to identify and track a transparent object between the transmitter system and the 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the transmitter system further comprising a camera and one or more optical sensors, wherein the camera and the one or more optical sensors are configured to identify and track a transparent object between the transmitter system and the receiver and to prevent the one or more high-power laser sources from transmitting the high- power laser beam when the transparent object blocks a path between the transmitter system and the receiver, in order to prevent harmful amounts of laser radiation from being emitted which may be harmful to components or a bystander's eye.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Jun US 2009/0175365 A 1 (hereinafter Jun).
Regarding Claim 21, Shi teaches the transmitter as recited in claim 1.
Shi does not teach wherein the first optical communication and the second optical communication are modulated by one or more intensity modulated/direct detection (IM/DD) techniques. However, Jun teaches wherein the first optical communication and the second optical communication are modulated by one or more intensity modulated/direct detection {IM/DD) techniques (N input signals (first optical communication and second optical communication) are modulated by a conversion means (intensity modulated/direct detection (IM/DD); paragraphs [0048)-(0051) & [0135)), in order to improve the transmission power efficiency (paragraphs [0048)-(0051) & [0135)).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shi wherein the first optical communication and the second optical communication are modulated by one or more intensity modulated/direct detection (IM/DD) techniques, in order to improve the transmission power efficiency.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.